Southwest Iowa Renewable Energy, LLC Annual Meeting-FinancialOverview March 19, 2010 1 Strictly Confidential •The following information contains, or may be deemed to contain, “forward -looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended.These forward-looking statements include all statements regarding the current intent, belief or expectations regarding matters covered and all statements which are not statements of historical fact. By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future.The future results of the issuer may vary from the results expressed in, or implied by, forward-looking statements, possibly to a material degree. Since these factors can cause results, performance and achievements to differ materially from those discussed in this presentation, you are cautioned not to place undue reliance on the forward-looking statements. Southwest Iowa Renewable Energy, LLC (“SIRE”) will update these forward-looking statements to reflect any material changes occurring prior to the completion of the offering. For a discussion of some of the important factors that could cause results to differ from those expressed in, or implied by, the forward- looking statements contained herein, please refer to SIRE’s Annual Report (SEC File No. 083-00131), in particular, the “Risk Factors” section.The forward-looking statements in this document are excluded from the safe harbor protection of Section 27A of the Securities Act of 1933. 2 3 P&L Summary vGross Margin of $6.22M or $0.65 per gal vOp Ex of $4.09M or $0.42 per gal vEBITDA of $2.13M or $0.22 per gal (before hedging gain of $448k) Operating Summary - January 31, 2010 4 Ethanol vDenatured production of 8.7 MMGY v90.246% of nameplate production based on 352 days/yr Turnover vSold 99.71% of gallons produced and 104.8% of DDGS tons produced vGround 96.73% of corn purchased bringing ending inventory to 1,741k bu Yields v2.80 denatured yield was equal to the 6 month average of 2.80 vEnergy consumption of 28,406 mmbtu per gal Co Product Return vCo Product revenue / corn cost 26.5% vs. 6 mo avg. 23.3% Liquidity Summary 5 vAdditional availability on Revolving Line of Credit (RLOC) $3.60 million vTotal liquidity of $18.28M including $3.75 of remaining availability on Bunge line Borrowing Base on RLOC Outstanding RLOC Mid Am LC Reserve Amounts against BB Excess RLOC Availability 12/31 Cash Liquidity Graph - January 31, 2010 6
